       CASE 0:20-cv-01205-ECT-TNL Document 47 Filed 06/22/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

League of Women Voters of Minnesota                  Civil No. 0:20-cv-01205 (ECT/TNL)
Education Fund, Vivian Latimer
Tanniehill,
                                                              DECLARATION OF
                     Plaintiffs,                 HILLARY TAYLOR IN SUPPORT OF
                                                     DEFENDANT’S RESPONSE TO
       v.                                              PROPOSED INTERVENOR’S
                                                        OBJECTIONS TO PARTIAL
Steve Simon, in his official capacity as                     CONSENT DECREE
Secretary of State of Minnesota,

                     Defendant.

       I, HILLARY A. TAYLOR, declare under penalty of perjury:

       1.     I am an Assistant Attorney General for the State of Minnesota and represent

Secretary of State Steve Simon in this action.

       2.     I make this declaration in good faith based on my personal knowledge of

the facts set forth herein and on documents that are publicly available, but provided here

for the convenience of the Court and the parties.

       3.     The Minnesota Department of Health has been gathering and publishing

daily data about the impact of COVID-19 on our state. That information is available at a

webpage called “Situation Update for the Coronavirus Disease 2019 (COVID-19),” at

https://www.health.state.mn.us/diseases/coronavirus/situation.html. I visited that page on

June 22 after 11:00 a.m., when it is updated, and reviewed the “deaths data table”

(https://www.health.state.mn.us/diseases/coronavirus/situation.html#death1),        which

reflected 1,384 total deaths and 636 new deaths since Plaintiffs filed their Complaint. I

also   reviewed    the    “hospitalization   data   table”   (https://www.health.state.mn.
      CASE 0:20-cv-01205-ECT-TNL Document 47 Filed 06/22/20 Page 2 of 4



us/diseases/coronavirus/situation.html#hosp1), which shows that 332 Minnesotans are

hospitalized as of June 22, 2020, and 3,830 Minnesotans have required hospitalization

overall.    Finally, the data shows that 33,227 Minnesotans have tested positive for

COVID-19 as of June 22, 2020.

       4.      Attached as Exhibit 1 is a true and correct copy of World Health

Organization’s website publication Coronavirus Overview, printed June 22, 2020,

available online at www.who.int/health-topics/coronavirus#tab=tab_1.

       5.      Attached as Exhibit 2 is a true and correct copy of the Minnesota

Department of Health website publication, About Coronavirus Disease 2019 (COVID-

19), printed June 22, 2020, www.health.state.mn.us/diseases/coronavirus/basics.html.

       6.      Attached as Exhibit 3 is a true and correct copy of the World Health

Organization Director-General’s opening remarks at the media briefing on COVID-19 on

March 11, 2020, available online at www.who.int/dg/speeches/detail/who-director-

general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.

       7.      The U.S. Centers for Disease Control and Prevention gathers and publishes

data each day about the impact of COVID-19 on our country. That information is

available online at https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-

us.html. I visited that website after 11:00 a.m. on June 22, 2020, and it identified

119,615 total deaths in the United States from COVID-19 since January 22, 2020.

Attached as Exhibit 4 is a true and correct copy of the website printed on June 22, 2020.

       8.      Attached as Exhibit 5 is a true and correct copy of Donald J. Trump,

Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus


                                            2
      CASE 0:20-cv-01205-ECT-TNL Document 47 Filed 06/22/20 Page 3 of 4



Disease      (COVID-19)      Outbreak,      March         13,     2020,     available       online   at

www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-

concerning-novel-coronavirus-disease-covid-19-outbreak/.

       9.      Attached as Exhibit 6 is a true and correct copy of Coleman, J., All 50

States Under Disaster Declaration for First Time in US History, The Hill, Apr. 12, 2020,

https://thehill.com/policy/healthcare/public-global-health/492433-all-50-states-under-

disaster-declaration-for-first.

       10.     Attached     as    Exhibit    7       is   a      true     and     correct    copy    of

Emergency      Executive    Order    20-01       (Mar.     13,     2020),       available   online   at

https://www.leg.state.mn.us/archive/execorders/20-01.pdf.

       11.     Attached as Exhibit 8 is a true and correct copy of the U.S. Center for

Disease Control and Prevention’s online publication How COVID-19 Spreads, printed

June 22, 2020, available online at https://www.cdc.gov/coronavirus/2019-ncov/prevent-

getting-sick/how-covid-spreads.html.

       12.     Attached as Exhibit 9 is guidance provided to County Election

Administrators sent on June 19, 2020, regarding the suspension of the Witness

Requirement as applied to absentee and mail-in ballot voting, in compliance with the

partial consent decree entered and approved in LaRose v. Simon, 62-CV-30-3149 (June

17, 2020).




                                                 3
     CASE 0:20-cv-01205-ECT-TNL Document 47 Filed 06/22/20 Page 4 of 4




     FURTHER YOUR DECLARANT SAYETH NOT.

     I declare under penalty of perjury that the foregoing is true and correct.



DATE: June 22, 2020                 s/Hillary A. Taylor
                                    HILLARY A. TAYLOR




                                           4
